Name: Commission Regulation (EEC) No 3870/91 of 16 December 1991 opening tariff quotas for the 1992 fishing year for fishery products coming from joint ventures set up between natural or legal persons from Spain and from other countries
 Type: Regulation
 Subject Matter: fisheries;  Europe;  tariff policy
 Date Published: nan

 No L 363/26 Official Journal of the European Communities 31 . 12. 91 COMMISSION REGULATION (EEC) No 3870/91 of 16 December 1991 opening tariff quotas for the 1992 fishing year for fishery products coming from joint ventures set up between natural or legal persons from Spain and from other countries products referred to in Article 168 of the Act of Acces ­ sion, in accordance with the provisions of that Article and with the rules laid down in the Annex hereto. 2. The customs duties applicable shall be wholly suspended on each of the products referred to in para ­ graph 1 , subject to each of the tariff quotas specified in the Annex. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 168 thereof, Whereas Article 168 of the Act of Accession provides for the gradual elimination of the exemptions, suspensions or tariff quotas granted by Spain for fishery products coming from joint ventures set up between natural or legal persons from Spain and from other countries ; Whereas annual quotas should be opened corresponding to such progressive elimination , for each CN code, subject to the overall quantities provided for in the Act of Acces ­ sion ; Whereas, within the framework of overall quantities, the quotas per CN code are allocated proportionally according to the scheme applicable in 1983 ; Whereas provision should be made for the supply of information to the Commission so that it can keep watch on the management of these arrangements ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, HAS ADOPTED THIS REGULATION : Article 1 1 . For the period from 1 January to 31 December 1992, tariff quotas jshall be opened in Spain for the fishery Article 2 Distribution of the quantities referred to in Article 1 which may, where appropriate, be subject to partial alloca ­ tion - on a half-yearly basis, between the undertakings referred to in Annex XII to the Act of Accession, shall be undertaken by the competent Spanish authorities. I Article 3 Each quarter, not later than 15 days after the end of each quarter, Spain shall inform the Commission of the quan ­ tities actually imported under these quota arrangements. The Commission may at any time request a statement of the extent to which the quotas have been used up. Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 January to 31 December 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 December 1991 . For the Commission Manuel MARfN Vice-President 31 . 12. 91 Official Journal of the European Communities No L 363/27 ANNEX CN code Description Authorized zero duty 0303 78 10 0304 90 47 0304 20 29 0304 20 31 0304 20 43 0304 20 53 0304 20 57 0304 20 83 ex 0304 20 97 ex 0305 62 00 ex 0305 69 10 ex 0303 42 ex 0303 43 ex 0303 49 ex 0303 ex 0304 20 13 ex 0304 90 ex 0302 ex 0304 10 98 ex 0307 99 11 ex 0307 21 ex 0307 29 ex 0307 41 ex 0307 49 ex 0307 51 ex 0307 59 ex 0307 91 ex 0307 99 0306 1 1 00 0306 13 90 0306 14 30 0306 19 30 ex 0306 21 00 0306 22 10 ex 0306 2430 ex 0306 29 30 Hake of the genus Merluccius spp., frozen Fillets, frozen, miscellaneous Certain species of cod (Gadus morhua, Gadus ogac) and fish of the species Boreogadus saida, non-dried, salted Yellowfin tunas (Thunnus albacares), skipjack or stripe-bellied bonito (Euthynnus (Katsuwonus) pelamis) and bigeye (Parathunnus obesus), frozen Salmon (Oncorhynchus spp., Salmo salar, Hucho hucho) frozen, other various fish products, frozen and including livers and roes Various fish, fresh Illex spp., frozen Certain molluscs, live, fresh, chilled or frozen Rock lobster and other sea crawfish (Palinurus spp., Panulirus spp., Jasus spp.), crabs of the species Cancer pagurus, Norway lobsters (Nepb ­ rops norvegicus) and shrimps other than of the family Pandalidae and of the genus Crangon, frozen Rock lobster and other sea crawfish (Palinurus spp., Panulirus spp., Jasus spp.), lobsters (Homarus spp.), crabs of the species Cancer pagurus and Norway lobsters (Nephrops norvegicus), live and fresh 3 274 637 289 288 821 2 296 1440 1 251 1 194 113 Total 11 603